Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Specification
The disclosure is objected to because of the following informalities:
[0036] reference number 4 and 5 are both assigned to “first high-voltage plug connection part”.  To maintain consistency, according to [0029], lines 11-12, reference number 5 should be assigned to “second high-voltage plug connection part”.
Appropriate correction is required.


Claim Objections
Claims 5, 18-20 are objected to because of the following informalities:
Claim 5, lines 2-3, “the at least one electrical contact element” lacks antecedent basis.
Claim 18, line 9, “the at least one high-voltage component” lacks antecedent basis.
Claim 19, line 2, “the high-voltage component” lacks antecedent basis.
Claim 20, lines 1-2, “a motor vehicle” was already mentioned at the beginning of the preamble.  Therefore this limitation should say - - the motor vehicle - -.
Claim 20, line 9, “the at least one high-voltage component” lacks antecedent basis.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016169940 (herein WO940 where its U.S. Patent equivalent Rose et al. US 10530101 B2 will be used as a translation of WO940).
	In reference to claim 1, WO940 teaches a high-voltage plug connection part (4; fig. 1 of the car 1) for a high-voltage plug connector (30; fig. 1), which can be coupled to at least one high-voltage line (not shown, but conductors inside 1; fig. 1 that connect to 420; fig. 6A), of a high-voltage electrical system (not shown, but high voltage electrical components inside 1 that electrically connect to 420) of a motor vehicle (1; fig. 1), wherein the high-voltage plug connection part (4) has at least one integrated temperature sensor (432; fig. 8A), which is designed to detect a sensor signal that characterizes a temperature of the at least one high-voltage line (i.e. the sensor is designed to detect a temperature of the at least one high-voltage line, see col. 9, lines 15-21.  Further, regarding the limitation “…to detect a sensor signal that characterizes a temperature of the at least one high-voltage line…”, the sensor signal is seen to pertain to a temperature), and to provide the detected sensor signal to an analysis device (5 ;fig. 7) in order to monitor (see col. 9, lines 18-21 which states that The sensor signals can be evaluated at the control device 5 ) the temperature of the at least one high-voltage line.  The temperature-monitoring device 43 of WO940 operates with the analysis device 5.  Col. 7, lines 60-67 states “…By means of the temperature-monitoring device 43 and a superordinate control device 5 connected thereto (see FIG. 7), which can be a component of a charging station 2 for example (see FIG. 1), a flow of current can be controlled on the basis of a rise in temperature than may occur, in order to limit a rise in temperature to a permissible extend and to take suitable countermeasures, for example reducing a charging current or switching off the charging current…”, the phrase can be is interpreted that the device 5 can also be a component of the car 1.  Therefore, for the purpose of examination element 4, and all of its components illustrated in figures 2-8C and the analysis device 5 are seen to be components of the car 1.
	In reference to claim  2, WO940 teaches the high-voltage plug connection part according to claim 1, wherein the at least one temperature sensor (432) is formed as an NTC resistor (see col. 6, lines 45-48).
	In reference to claim  3, WO940 teaches the high-voltage plug connection part according to claim 1, wherein the high-voltage plug connection part (4) is formed as a built-in plug connection part (i.e. the plug 31 mounts to 4 ) for integrating in an electric drive motor (i.e. the motor inside 1; fig. 1) of the high-voltage electrical system of the motor vehicle (1).
	In reference to claim  4, WO940 teaches the high-voltage plug connection part according to claim 1, wherein the high-voltage plug connection part (4) is formed as a cable end plug connection part (i.e. 4 of the car serves as a socket for the cable 3 to plug into) for connecting to the high-voltage line (not shown, but conductors inside 1; fig. 1 that connect to 420; fig. 6A) of the high-voltage electrical system of the motor vehicle (1).
	In reference to claim  5, WO940 teaches the high-voltage plug connection part according claim 1, wherein the high-voltage plug connection part (4) has at least one external housing (40, 44, 45; fig. 3), in which the at least one electrical contact element (420) of the high-voltage plug connection part and the temperature sensor (432) are arranged.
	In reference to claim  6, WO940 teaches the high-voltage plug connection part according to claim 5, wherein the at least one temperature sensor (432) is arranged so as to abut on the at least one contact element (432 abuts the coupling portion 433; fig. 8A of the VIA 431; fig. 8A) of the high-voltage plug connection part (4).
	In reference to claim  7, WO940 teaches the high-voltage plug connection part according to claim 1, wherein the at least one temperature sensor (432) is electrically coupled via a connection line (434; fig. 8A) to a connection element (pertaining to the conductive elements of 5 that connect to 434), at which the sensor signal of the at least one temperature sensor (432) can be tapped by the analysis device (5).
	In reference to claim  8, WO940 teaches the high-voltage plug connection part according to claim 2, wherein the high-voltage plug connection part (4) is formed as a built-in plug connection part (i.e. the plug 31 mounts to 4) for integrating in an electric drive motor (i.e. the motor inside 1; fig. 1) of the high-voltage electrical system of the motor vehicle (1).
	In reference to claim  9, WO940 teaches the high-voltage plug connection part according to claim 2, wherein the high-voltage plug connection part (4) is formed as a cable end plug connection part (i.e. 4 of the car is a socket for the cable 3 to plug into) for connecting to the high-voltage line (not shown, but cables inside 1; fig 1 that connect to 420; fig. 6A) of the high-voltage electrical system of the motor vehicle (1).
In reference to claim  10, WO940 teaches the high-voltage plug connection part according to claim 3, wherein the high-voltage plug connection part (4) is formed as a cable end plug connection part (i.e. 4 of the car serves as a socket for the cable 3 to plug into) for connecting to the high-voltage line (not shown, but conductors inside 1; fig 1 that connect to 420; fig. 6A) of the high-voltage electrical system of the motor vehicle (1).
	In reference to claim  11, WO940 teaches the high-voltage plug connection part according claim 2, wherein the high-voltage plug connection part (4) has at least one external housing (40, 44, 45; fig.3), in which the at least one electrical contact element (420) of the high-voltage plug connection part (4) and the temperature sensor (432) are arranged.
	In reference to claim  12, WO940 teaches the high-voltage plug connection part according claim 3, wherein the high-voltage plug connection part (4) has at least one external housing (40, 44, 45; fig. 3), in which the at least one electrical contact element (420) of the high-voltage plug connection part (4) and the temperature sensor (432) are arranged.
In reference to claim  13, WO940 teaches the high-voltage plug connection part according claim 4, wherein the high-voltage plug connection part (4) has at least one external housing (40, 44, 45), in which the at least one electrical contact element (420) of the high-voltage plug connection part (4) and the temperature sensor (432) are arranged.  
In reference to claim  14, WO940 teaches the high-voltage plug connection part according to claim 13, wherein the at least one temperature sensor (432) is arranged so as to abut on the at least one contact element (432 abuts the coupling portion 433; fig. 8A of the VIA 431; fig. 8A)  of the high-voltage plug connection part (4).
In reference to claim  15, WO940 teaches the high-voltage plug connection part according to claim 2, wherein the at least one temperature sensor (432) is electrically coupled via a connection line (434; fig. 8A) to a connection element (pertaining to the conductive elements of 5 that connect to 434), 
In reference to claim  16, WO940 teaches the high-voltage plug connection part according to claim 3, wherein the at least one temperature sensor (432) is electrically coupled via a connection line (434; fig. 8A) to a connection element (pertaining to the conductive elements of 5 that connect to 434), at which the sensor signal of the at least one temperature sensor can be tapped by the analysis device (5).
In reference to claim  17, WO940 teaches the high-voltage plug connection part according to claim 4, wherein the at least one temperature sensor (432) is electrically coupled via a connection line (434) to a connection element (pertaining to the conductive elements of 5 that connect to 434), at which the sensor signal of the at least one temperature sensor can be tapped by the analysis device.
In reference to claim  18, WO940 teaches a high-voltage electrical system (not shown, but high voltage electrical components inside 1 that electrically connect to 420) for a motor vehicle (1) including a high-voltage plug connector (4; fig. 3) having at least one high-voltage plug connection part (42; fig. 3) for the high-voltage plug connector, which can be coupled to at least one high-voltage line (not shown, but conductors inside 1; fig. 1 that connect to 420; fig. 6A), of the high-voltage electrical system of the motor vehicle (1), wherein the high-voltage plug connection part (42) has at least one integrated temperature sensor (432; fig. 6B), which is designed to detect a sensor signal that characterizes a temperature of the at least one high-voltage line (i.e. the sensor is designed to detect a temperature of the at least one high-voltage line, see col. 9, lines 15-21.  Further, regarding the limitation “…to detect a sensor signal that characterizes a temperature of the at least one high-voltage line…”, the sensor signal is seen to pertain to a temperature), and to provide the detected sensor signal to an analysis device (5) in order to monitor (see col. 9, lines 18-21 which states that The sensor signals can be evaluated at the control device 5 ) the temperature of the at least one high-voltage line, the high-voltage electrical system comprising: the at least one high-voltage component (pertaining to 420 that is inserted into the VIA 431; fig 6A) and the at least one high-voltage line (not shown, but the conductors inside of 1 that connect to 420), wherein the at least one high-voltage component (pertaining to 420 that is inserted into the VIA 431; fig 6A) and the at least one high-voltage line (not shown, but conductors inside of 1; fig. 1 that connect to 420; fig. 6A) are electrically connected via the high-voltage plug connector (4) having the at least one high-voltage plug connection part (42).  The temperature-monitoring device 43 of WO940 operates with the analysis device 5.  Col. 7, lines 60-67 states “…By means of the temperature-monitoring device 43 and a superordinate control device 5 connected thereto (see FIG. 7), which can be a component of a charging station 2 for example (see FIG. 1), a flow of current can be controlled on the basis of a rise in temperature than may occur, in order to limit a rise in temperature to a permissible extend and to take suitable countermeasures, for example reducing a charging current or switching off the charging current…”, the phrase can be is interpreted that the device 5 can also be a component of the car 1.  Therefore, for the purpose of examination element 4, and all of its components illustrated in figures 2-8C and the analysis device 5 are seen to be components of the car 1.
In reference to claim  19, Nagano teaches the high-voltage electrical system according to claim 8, wherein the analysis device (5) is integrated in the high-voltage component for analyzing (see col. 9, lines 18-21 which states that The sensor signals can be evaluated at the control device 5 ) the sensor signal (i.e. the signal from 432).  
In reference to claim  20, Nagano teaches a motor vehicle (1; fig. 1) comprising a high-voltage electrical system (not shown, but high voltage electrical components inside 1 that electrically connect to 42) for a motor vehicle (1) including a high-voltage plug connector (4; fig. 3) having at least one high-voltage plug connection part (42) for the high-voltage plug connector, which can be coupled to (not shown, but conductors inside 1; fig. 1 that connect to 420; fig. 6A), of the high-voltage electrical system of the motor vehicle, wherein the high-voltage plug connection part (42) has at least one integrated temperature sensor (432), which is designed to detect a sensor signal that characterizes a temperature of the at least one high-voltage line (i.e. the sensor is designed to detect a temperature of the at least one high-voltage line, see col. 9, lines 15-21.  Further, regarding the limitation “…to detect a sensor signal that characterizes a temperature of the at least one high-voltage line…”, the sensor signal is seen to pertain to a temperature), and to provide the detected sensor signal to an analysis device (5) in order to monitor (see col. 9, lines 18-21 which states that The sensor signals can be evaluated at the control device 5 ) the temperature of the at least one high-voltage line, the high-voltage electrical system including the at least one high-voltage component (pertaining to 420 that is inserted into the VIA 431; fig. 6A) and the at least one high-voltage line (not shown, but conductors inside of 1; fig. 1 that connect to 420; fig. 6A), wherein the at least one high-voltage component (pertaining to 420 that is inserted into the VIA 431; fig. 6A) and the at least one high-voltage line (not shown, but conductors inside of 1; fig. 1 that connect to 420; fig. 6A) are electrically connected via the high-voltage plug connector (4) having the at least one high-voltage plug connection part (42).  The temperature-monitoring device 43 of WO940 operates with the analysis device 5.  Col. 7, lines 60-67 states “…By means of the temperature-monitoring device 43 and a superordinate control device 5 connected thereto (see FIG. 7), which can be a component of a charging station 2 for example (see FIG. 1), a flow of current can be controlled on the basis of a rise in temperature than may occur, in order to limit a rise in temperature to a permissible extend and to take suitable countermeasures, for example reducing a charging current or switching off the charging current…”, the phrase can be is interpreted that the device 5 can also be a component of the car 1.  Therefore, for the purpose of examination element 4, and 


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         01/07/2022